UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MARY TYES-WILLIAMS,

               Plaintiff,
       v.                                           Civil Action No. 17-1191 (TJK)
MATTHEW G. WHITAKER,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Mary Tyes-Williams, an African-American woman, has worked in various chaplaincy

positions for the Federal Bureau of Prisons (BOP) since 2004. She describes the first decade of

her career as a steady climb marked by superior performance reviews and robust skills

development. After 11 years with BOP, however, she ran into trouble with two coworkers who

at various times held supervisory positions over her and received promotions that Tyes-Williams

sought for herself. From Tyes-Williams’s perspective, these coworkers unlawfully discriminated

against her by treating her condescendingly, interfering with her career advancement, and

depriving her of advantages routinely offered to white, male employees. Tyes-Williams sought

support from an Equal Employment Opportunity (EEO) counselor and later filed an EEO

complaint, but she claims her coworkers’ bad behavior did not abate. After BOP took no action

on her formal EEO complaint, Tyes-Williams filed this lawsuit.

       Tyes-Williams brings four claims, alleging discrimination, retaliation, a hostile work

environment, and a retaliatory hostile work environment under Title VII of the Civil Rights Act.

Defendant has moved to dismiss the latter three, arguing that Tyes-Williams failed to

administratively exhaust some of her claims and that, in any case, none of them allege

misconduct serious enough to state a discrimination claim. For the reasons explained below, the
Court will grant Defendant’s motion and dismiss Tyes-Williams’s claims of retaliation, hostile

work environment, and retaliatory hostile work environment.

       Factual and Procedural Background

       Tyes-Williams has worked for the BOP since December 2004. ECF No. 1, Complaint

(“Compl.”), ¶¶ 1, 6, 7. In June 2014, she was promoted to a GS-13 position as a Chaplaincy

Services Coordinator with BOP’s Central Office Reentry Division. Id. ¶ 9. Although this

position was based in Washington, D.C., Tyes-Williams worked remotely, first from the

Southeast Regional Office in Atlanta, Georgia, and most recently from the Federal Correctional

Complex in Yazoo City, Mississippi. Id. ¶¶ 1, 9.

       According to Tyes-Williams, in her new position she was subjected to a pattern of

discrimination and retaliation on the basis of her race and gender beginning in “approximately

November 2015.” Id. ¶ 14. She identifies two allegedly discriminating officials: Heidi Kugler

and Kevin Kelley. Id. In August 2015, Tyes-Williams reported directly to Kugler, a white

female. Id. ¶¶ 14, 15. Tyes-Williams and Kelley, a white male, held positions of the same

grade, GS-13. Id. ¶ 15. In November 2015, the BOP advertised an opening for a GS-15

position. Id. ¶ 19. Although Tyes-Williams alleges that she was well-qualified and

recommended for the position, she did not receive an interview. Id. ¶ 20. Instead, Kugler was

selected for the position. Id.

       Tyes-Williams alleges that Kugler and Kelley proceeded to treat her in a cold,

unpleasant, and hostile manner. See id. ¶¶ 17–18, 21, 38, 40–41. She contacted an EEO

counselor about filing an EEO complaint of discrimination on November 16, 2015. Id. ¶ 22.

Thereafter, she alleges, Kugler circumscribed her responsibilities—although not those of any

white employees—and limited her advancement potential. Id. ¶¶ 23–26. Further, Kugler limited

Tyes-Williams’s access to training opportunities. Id. ¶¶ 27–31.


                                                2
       In February 2016, Kelley was promoted to Kugler’s old position, although Tyes-Williams

alleges that she had applied and was qualified for it. Id. ¶¶ 33–34. This made Kelley Tyes-

Williams’s supervisor. Id. ¶ 33. In March 2016, Tyes-Williams requested to be transferred to

Yazoo City, Mississippi. Id. ¶ 42. Her request was not approved for more than three months.

Id. ¶ 43. In response to this alleged “ongoing discriminat[ion],” Tyes-Williams followed up on

her original EEO contact by filing an informal complaint on March 18, 2016. Id. ¶ 44.

       Thereafter, Tyes-Williams experienced trouble with her assigned performance standards

and the performance ratings she received. Among other things, she received a less-than-perfect

“Excellent” rating—her first such rating in eight years—and was frustrated by the vagueness of

the standards she was expected to meet. Id. ¶¶ 48, 51, 54–55. Eventually, however, the rating

that Tyes-Williams received in April 2017 was adjusted upward. Id. ¶¶ 58–60. Finally, in April

2017, Tyes-Williams requested two days per week of telework and was granted only one, despite

some white employees being allowed two. Id. ¶¶ 60–62.

       On June 16, 2017, Tyes-Williams filed the instant action. Her complaint includes four

counts: discrimination (Count I), hostile work environment (Count II), retaliation (Count III),

and retaliatory hostile work environment (Count IV). See Compl. ¶¶ 64–89. Defendant has

moved to dismiss Counts II and IV for failure to allege misconduct that rises to the level of a

hostile work environment claim. ECF No. 6-1, Memorandum of Points and Authorities in

Support of Defendant’s Motion to Dismiss Counts II, III, and IV, at 7. As to Count III,

Defendant moves to dismiss on the grounds that Tyes-Williams (1) has not exhausted “most

subparts” of her claim, (2) has failed to allege a materially adverse action, and (3) has failed to

allege a causal connection between her protected activity and some of the alleged retaliation. See

id. at 15–23.




                                                  3
        Legal Standard

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A Rule

12(b)(6) motion to dismiss tests the legal sufficiency of a plaintiff’s complaint; it does not

require a court to ‘assess the truth of what is asserted or determine whether a plaintiff has any

evidence to back up what is in the complaint.’” Herron v. Fannie Mae, 861 F.3d 160, 173 (D.C.

Cir. 2017) (quoting Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002)). The Court

construes all factual inferences in favor of the plaintiff when considering a Rule 12(b)(6) motion.

Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012). When defendants allege that

plaintiffs have failed to administratively exhaust their Title VII claims, courts typically resolve

the exhaustion question in the context of a Rule 12(b)(6) motion. Augustus v. Locke, 699 F.

Supp. 2d 65, 69 n.3 (D.D.C. 2010).

        Analysis

        A.      Hostile Work Environment and Retaliatory Hostile Work Environment
                Claims (Counts II and IV)

        Under Title VII of the Civil Rights Act, federal employers may not discriminate “based

on race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a). “[A] plaintiff may

establish a violation of Title VII by proving that discrimination . . . has created a hostile or

abusive work environment.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986). To

state a hostile work environment claim, an employee must allege misconduct so serious that it

has changed “a ‘term, condition, or privilege’ of employment within the meaning of Title VII.”

Id. at 67. In determining whether a work environment is hostile, courts consider “the frequency

of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or



                                                   4
a mere offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). The Supreme Court has held

that “the ordinary tribulations of the workplace, such as the sporadic use of abusive language,

gender-related jokes, and occasional teasing” are not sufficiently serious to create a hostile work

environment. Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (quoting B. Lindemann

& D. Kadue, Sexual Harassment in Employment Law 175 (1992)). Nor are “offhand comments

[or] isolated incidents (unless extremely serious).” Id.

       Here, many of the slights Tyes-Williams experienced are of a kind that courts in this

district have expressly held are, on their own, insufficient to form a hostile work environment

claim. About half of the affronts Tyes-Williams identifies are interactions with Kugler or Kelley

that she found offensive or inappropriate. For example, she alleges that Kugler was “cold” to her

and was “unfairly critical” of her work. Compl. ¶ 16. Kugler also referred to herself as Tyes-

Williams’s “boss,” but referred to subordinate white employees as “co-worker[s]” or

“teammate[s].” Id. ¶ 17. After Kugler was promoted over Tyes-Williams, she said she would

“support” Tyes-Williams transferring to another department. Id. ¶ 21. And Kugler asked Tyes-

Williams how her husband would feel about her traveling or changing duty stations, which Tyes-

Williams found inappropriate. Id. ¶ 18. As for Kelley, Tyes-Williams alleges that he yelled at

her in front of her colleagues on two occasions. Id. ¶¶ 38, 40. But “disparaging remarks,

criticisms of [the plaintiff’s] work, and other negative comments” do not make a hostile work

environment. Nurriddin v. Bolden, 674 F. Supp. 2d 64, 94 (D.D.C. 2009) (citing Stewart v.

Evans, 275 F.3d 1126, 1134–35 (D.C. Cir. 2002)). 1 Similarly, neither do these allegations.



1
 Tyes-Williams attempts to distinguish Nurriddin from her own case, asserting that the
plaintiff’s hostile work environment claims “were dismissed in large part because, as the



                                                 5
       Tyes-Williams makes other allegations regarding her assignments and performance

evaluations, but these allegations are also insufficient to state a hostile work environment claim.

Tyes-Williams alleges that when Kugler became her supervisor, she instructed Tyes-Williams to

stop performing work for the South Central and Southeast Regional branches despite consistent

positive feedback from those branches on her performance. Compl. ¶¶ 23–24. Tyes-Williams

characterizes this work as “front-facing” and providing a “terrific opportunity for advancement.”

Id. ¶ 25. Tyes-Williams also alleges that Kugler required her—and no other employee—to

obtain explicit permission before working on any new tasks, even if they fell within her existing

job responsibilities. Id. ¶ 26. When Kugler issued performance ratings, Tyes-Williams received

“Excellent” rather than “Outstanding” for the first time in eight years. Id. ¶¶ 46, 48. When

Kelley became Tyes-Williams’s supervisor, she alleges, he imposed vague performance

standards that he refused to clarify to her. Id. ¶¶ 54, 55. And again, Tyes-Williams received a

rating of “Excellent” rather than “Outstanding,” which a grievance committee later corrected to

“Outstanding.” Id. ¶¶ 57–59. However, allegations of “the removal of important assignments,

lowered performance evaluations, and close scrutiny of assignments by management” are also

not enough to state a hostile work environment claim. Nurriddin, 674 F. Supp. 2d at 94 (citing

Bell v. Gonzales, 398 F. Supp. 2d 78, 92 (D.D.C. 2005)).




employees admitted in their own pleadings, they had significant positive experiences with their
supervisors that undercut their claims that they were subjected to a hostile work environment.”
ECF No. 7, Plaintiff’s Memorandum of Points and Authorities in Opposition to Defendant’s
Partial Motion to Dismiss (“Pl. Opp.”) at 22. While the court in Nurriddin did note that the
employee’s promotion, performance award, and coveted detail assignment “substantially
undermine[d]” the hostile work environment claim, 674 F. Supp. 2d at 94, that comprised a
single sentence rather than a “large part” of the opinion. These considerations were plainly
subordinate to the court’s thorough analysis of whether the complained-of actions could meet the
standard for a hostile work environment claim. Id. at 94–95.


                                                 6
        Tyes-Williams’s additional allegations also fail to plead a hostile work environment. She

alleges that at one point, Kugler forbade her—and no other employee—from attending trainings

at the BOP’s training center unless she was presenting the training. Compl. ¶¶ 27, 30–31.

Although Kugler said this decision was made for budgetary reasons, Tyes-Williams alleges that

the branch’s budget had recently increased by $30,000. Id. ¶ 32. When Tyes-Williams

requested to change her duty station to Yazoo City, Mississippi, she alleges that the BOP did not

approve her request for more than three months. Id. ¶¶ 42–43. And finally, when Tyes-Williams

submitted a request to Kelley to telework two days of the week, he authorized only one day, even

though a number of other employees in the office were permitted two days. Id. ¶¶ 60–62. But in

Beckwith v. Ware, 174 F. Supp. 3d 1, 5–6 (D.D.C. 2014), the court found that a plaintiff’s being

denied an award, the opportunity to telecommute, certain training, and a transfer came “nowhere

near satisfying the . . . standard” for a hostile work environment. 2 Such is the case here.

        In short, Tyes-Williams alleges numerous workplace slights that closely match claims

that courts in this district have held are insufficient. Of course, it is possible that a plaintiff could

state a hostile work environment claim by pleading some combination of actions that courts have

previously found insufficient if, in total, those actions rose to the requisite level of hostility. But

that is not the case here. Tyes-Williams alleges criticism, condescension, poor management, and

one instance of unwanted physical contact, 3 but considered collectively, she does not allege a




2
  Tyes-Williams attempts to distinguish Beckwith on the grounds that “there was no indication
that the events [comprising the hostile work environment claim] were career-destroying or
career-altering.” Pl. Opp. at 24. The Court notes that the same could be said of Tyes-Williams’s
allegations. In fact, the factual similarities between Beckwith and Tyes-Williams’s case are
instructive, as both concern the denial of training opportunities, denial of some opportunity to
telework, and the handling of a plaintiff’s request to transfer to a different location.
3
  In September 2015, Tyes-Williams alleges, after Kelley yelled at her in front of their
colleagues, he “pushed a door directly into the back of [her] foot and leg.” Compl. ¶ 40.


                                                   7
pattern of behavior that altered the “terms, conditions or privileges of [her] employment.”

Stewart, 275 F.3d at 1135.

       Tyes-Williams points to numerous decisions in this district that, she claims, show that her

allegations have met the standard to survive a Rule 12(b)(6) challenge. Pl. Opp. at 17–19. These

include Sims v. District of Columbia, 33 F. Supp. 3d 1, 12–14 (D.D.C. 2014), where the court

found a genuine issue of material fact as to a hostile work environment where the plaintiff was

singled out for night shifts, denied overtime opportunities, and given a manifestly unwarranted

performance improvement plan; Teliska v. Napolitano, 826 F. Supp. 2d 94, 99–100 (D.D.C.

2011), where the court held the plaintiff had stated a hostile work environment claim where she

alleged removal from an assignment due to false accusations of misconduct, a disfavored

geographic placement, and denial of overtime opportunities; and Winston v. Clough, 712 F.

Supp. 2d 1, 12–13 (D.D.C. 2010), where the court held that the plaintiff had stated a hostile work

environment claim where he alleged “facing unsubstantiated allegations that he threatened

violence against a co-worker, . . . being evicted from his workspace and barred from meetings,

. . . being stripped of supervisory duties and banished to cramped work space, [and] facing a

proposed suspension that was later overruled.” These cases are easily distinguishable, however,

because in each one, the plaintiffs’ allegations concerned his or her pay, location, position, or

disciplinary record. Such allegations, unlike Tyes-Williams’s, go to the very terms, conditions,

and privileges of employment.

       Tyes-Williams makes a similar argument about Pegues v. Mineta, 2006 WL 2434936,

No. 04-2165 (GK), at *5 (D.D.C. Aug. 22, 2006), where the court held that the plaintiff had

stated a hostile work environment claim where he alleged “‘countless’ instances of abuse” and

“many instances of offensive and inappropriate conduct.” There, however, the plaintiff alleged




                                                  8
verbal abuse that was considerably more pervasive than the handful of verbal unpleasantries

Tyes-Williams has identified here.

       As part of her hostile work environment claim, Tyes-Williams also alleges that she was

denied two promotions in favor of Kelley and Kugler, who were less qualified. Compl. ¶¶ 71(c),

71(g). She includes her denial of a promotion in favor of Kelley in her retaliatory hostile work

environment claim as well. Id. ¶ 84(c). The Circuit has held that a plaintiff is free to attempt to

plead such “discrete act[s]” as part of a hostile work environment claim. Baird v. Gotbaum, 662
F.3d 1246, 1252 (D.C. Cir. 2011). But to offer any support to that claim, those discrete acts must

be “adequately connected,” id., and must contribute to a coherent and severe or pervasive pattern

of “intimidation, ridicule, and insult.” Meritor, 477 U.S. at 65; Baird, 662 F.3d at 1252. And

because such discrete acts tend to be “different in kind” from this type of misconduct, Walden v.

Patient-Centered Outcomes Research Inst., 177 F. Supp. 3d 336, 345 (D.D.C. 2016) (quoting

Lester v. Natsios, 290 F. Supp. 2d 11, 33 (D.D.C. 2003)), courts in this district are generally

skeptical of plaintiffs “bootstrap[ping] their alleged discrete acts of retaliation into a broader

hostile work environment claim.” Id. at 344 (quoting Dudley v. Wash. Metro. Area Transit

Auth., 924 F. Supp. 2d 141, 164 (D.D.C. 2013)).

       In light of these principles, Tyes-Williams’s allegations that she was denied these

promotions do not save her otherwise inadequately pleaded hostile work environment claims.

Tyes-Williams has not pleaded any factual connection between them and the various other

actions she attributes to Kugler and Kelley. She does not, for example, allege in her complaint

that they were responsible for selecting those who were promoted or otherwise hired into the

positions she sought. Moreover, viewing the allegations in the complaint as a whole, Tyes-

Williams’s denial of these two promotions was hardly part of a coherent and severe or pervasive




                                                   9
pattern of “intimidation, ridicule, and insult” that states a hostile work environment claim.

Meritor, 477 U.S. at 65.

       Because Tyes-Williams has failed to allege misconduct that meets the legal threshold for

a hostile work environment claim or a retaliatory hostile work environment claim, the Court will

dismiss Counts II and IV.

       B.      Retaliation Claim (Count III)

       Federal employers may not retaliate against an employee who “has opposed any practice

made an unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a). “In order

to prevail upon a claim of unlawful retaliation, an employee must show ‘she engaged in

protected activity, as a consequence of which her employer took a materially adverse action

against her.’” Taylor v. Solis, 571 F.3d 1313, 1320 (D.C. Cir. 2009) (quoting Weber v. Battista,

494 F.3d 179, 184 (D.C. Cir. 2007)). But to bring any Title VII claim in federal court, an

employee must first have exhausted her administrative remedies. Bowden v. United States, 106
F.3d 433, 437 (D.C. Cir. 1997).

        Defendant does not contest that Tyes-Williams engaged in protected activity. At issue

here are whether Tyes-Williams exhausted her administrative remedies, whether she has alleged

a materially adverse action, and whether she has adequately pleaded that an adverse action was

taken against her because of her protected activity.

       Tyes-Williams alleges five adverse actions in Count III of her complaint. Compl. ¶ 79.

In her words, these adverse actions were:

       a.   Forcing [her] to cease performing important, front-facing high-profile duties
            and responsibilities while Caucasian males continued to be allowed to perform
            similar functions;
       b.   Denying [her] the opportunity to attend important training sessions at the
            request of Mr. Kelley, while Caucasian males continued to have the
            opportunity to attend the training;
       c.   Delaying [her] request to change duty locations for no valid reason; and


                                                 10
       d.   Falsely deflating [her] performance evaluation, delaying the issuance of [her
            Performance Work Plan], and judging [her] by artificially inflated and
            purposefully vague, ambiguous, and subjective standards; and
       e.   Denying [her] telework request for two days per week while approving two or
            three days for non-African-American employees.

Id. Although Tyes-Williams alleges in conclusory fashion that these retaliatory actions caused

“past and future loss of income and benefits of employment [and] lost career and business

opportunities and advancement,” id. ¶ 80, the Court notes that her complaint does not identify

any particular loss that she sustained, nor any concrete harm at all.

               1.      Exhaustion

       Title VII and EEO regulations impose numerous deadlines on employees seeking redress

for discrimination, retaliation, or a hostile work environment. Bowden, 106 F.3d at 437. “Yet if

an employee fails to meet any of those statutory or regulatory deadlines, the employee’s federal

court action may be dismissed for failure to administratively exhaust the claim.” Niskey v. Kelly,

859 F.3d 1, 7 (D.C. Cir. 2017) (citing Hernandez v. Pritzker, 741 F.3d 129, 134 (D.C. Cir. 2013),

cert. denied sub nom. Niskey v. Duke, 138 S. Ct. 427 (2017). Title VII’s exhaustion

requirements are not jurisdictional. Artis v. Bernanke, 630 F.3d 1031, 1034 n.4 (D.C. Cir. 2011).

Two requirements for federal employees are relevant here: (1) that “[a]n aggrieved person must

initiate contact with [an EEO] Counselor within 45 days of the date of the matter alleged to be

discriminatory,” 29 C.F.R. § 1614.105(a)(1); and (2) that an employee must give an agency 180

days to take action on her EEO complaint before filing suit over the alleged discrimination in

federal court, 42 U.S.C. § 2000e–16(c).

                       a.      The 45-Day Requirement

       Courts in this district do not apply the 45-day requirement to “discrete acts of retaliation

that occurred after the filing of [an] EEO charge” in a uniform way. Redding v. Mattis, 327 F.

Supp. 3d 136, 139–40 (D.D.C. 2018). Some impose the requirement on each discrete act of


                                                 11
retaliation that forms the basis of a plaintiff’s claim in federal court “regardless of any

relationship that exists between those discrete claims and any others”; others decline to apply the

requirement to discrete acts of retaliation when they are related to discrimination claims that

were in fact presented to an EEO officer. Hicklin v. McDonald, 110 F. Supp. 3d 16, 19 (D.D.C.

2015) (quoting Rashad v. Wash. Metro. Area Transit Auth., 945 F. Supp. 2d 152, 165–66

(D.D.C. 2013)); Mount v. Johnson, 36 F. Supp. 3d 74, 84–85 (D.D.C. 2014). The former is the

majority view. Redding, 327 F. Supp. 3d at 140. The Circuit has repeatedly declined to opine on

which approach is correct. See, e.g., Mount v. Johnson, 664 F. App’x 11, 11 (D.C. Cir. 2016)

(unpublished); Payne v. Salazar, 619 F.3d 56, 65 (D.C. Cir. 2010); Weber, 494 F.3d at 184.

       Here, Tyes-Williams urges the Court to adopt the minority view and to hold that she has

exhausted all of her retaliation claim because the acts of retaliation underlying it are “like or

related to” those she brought to the EEO counselor. Pl. Opp. at 26–29. But imposing the 45-day

requirement on each purported retaliatory act filed after an EEO charge has greater support in

this district, it is most consonant with the Supreme Court’s overall approach to exhausting such

claims as set forth in National R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002), and it

upholds “the purpose of the exhaustion doctrine, namely, ‘to give the agency notice of a claim

and the opportunity to handle it internally so that only claims plaintiff has diligently pursued will

survive.’” Hicklin, 110 F. Supp. 3d at 19 (quoting Romero–Ostolaza v. Ridge, 370 F. Supp. 2d
139, 149 (D.D.C. 2005)). Accordingly, the Court holds that to the extent that Tyes-Williams’s

retaliation claim is based on acts that she failed to report to the EEO counselor within 45 days of

their occurrence, it is time-barred by 29 C.F.R. § 1614.105(a)(1).

       Applying the requirement here, Tyes-Williams may not base her retaliation claim on

either of the first two allegedly retaliatory actions she identifies in her complaint, nor on part of




                                                  12
the fourth, because she did not report them to the EEO office within 45 days. The timeline of

events reflected in the complaint makes this clear. As for the first such action, Kugler allegedly

told Tyes-Williams not to work with the South Central and Southeast Regional branches on

November 18, 2015; she then told Tyes-Williams to get explicit permission for performing any

new tasks on November 30, 2015. Compl. ¶¶ 23, 26, 79(a). As for the second, Kugler allegedly

forbade Tyes-Williams from attending BOP training in-person in December 2015. Id. ¶¶ 27, 30,

79(b). Neither of these actions could have been administratively exhausted, because Tyes-

Williams did not make her first contact with an EEO counselor until March 18, 2016, well

beyond the 45-day mark. 4 Id. ¶ 78. And as for the fourth action, Tyes-Williams contests the

“Excellent” performance rating she received on April 15, 2016. Id. ¶ 48. This action similarly

could not have been administratively exhausted, because Tyes-Williams did not make

subsequent contact with the EEO counselor until more than 45 days later, on June 22, 2016. Id.

¶ 78.

        Therefore, the Court will dismiss Tyes-Williams’s retaliation claim for failure to exhaust

her administrative remedies to the extent it is based on Kugler limiting her responsibilities in

November 2015, barring her from attending in-person training in December 2015, or giving her

an “Excellent” performance rating in April 2016. 5 Compl. ¶¶ 79(a), 79(b).




4
  Tyes-Williams argues that the BOP has waived the defense of timeliness by investigating these
claims. Pl. Opp. at 26. But because BOP did not take final action on Tyes-Williams’s claims, it
cannot have waived the defense of timeliness. Waiver occurs when an agency not only accepts
and investigates an untimely claim, but also “decide[s] it on the merits—all without mentioning
timeliness.” Nurriddin, 674 F. Supp. 2d at 86 (quoting Bowden, 106 F.3d at 438).
5
  Tyes-Williams also argues that her initial EEO contact, on November 16, 2015, sufficed to
exhaust her retaliation claim. Pl. Opp. at 26. But as the first protected activity in which she
engaged, this EEO contact cannot have both caused the subsequent retaliation against her and
exhausted her retaliation claims.


                                                 13
                        b.      The 180-day Requirement

          The 180-day requirement set forth in 42 U.S.C. § 2000e–16(c) applies straightforwardly

to any allegations concerning discrete acts of retaliation: plaintiffs cannot file claims in federal

court about any such acts that happened within the previous 180 days, because allowing such

claims “contravene[s] EEOC’s investigative duty and undermine[s] Congress’s policy of

encouraging informal resolution ‘up to the 180th day.’” Murthy v. Vilsack, 609 F.3d 460, 465

(D.C. Cir. 2010) (quoting Martini v. Fed. Nat’l Mortg. Ass’n, 178 F.3d 1336, 1346–47 (D.C. Cir.

1999)).

          Those portions of Tyes-Williams’s retaliation claim based on her performance evaluation

in April 2017 and her desire for telework—part of the fourth, and the fifth, allegedly retaliatory

actions she identified—are barred by this requirement. Again, the timeline of events makes this

evident. Kelley gave Tyes-Williams an “Excellent” performance rating on April 7, 2017.

Compl. ¶¶ 57, 79(d). And on April 18, 2017, Tyes-Williams requested that she be permitted to

telework two days per week, but Kelley subsequently authorized only one day per week. Id.

¶¶ 60–61, 79(e). Tyes-Williams filed this lawsuit on June 16, 2017, well before 180 days had

elapsed from either of these alleged acts of retaliation. Accordingly, the Court must dismiss her

retaliation claim to the extent that it relies on them for failure to exhaust.

          Thus, the only remaining portions of her retaliation claim that Tyes-Williams could have

exhausted are based on the delay in approving her transfer request, which she made in March

2016, Compl. ¶¶ 42–43, 79(c), and on the remainder of her performance-evaluation claim, which

arose out of a conversation in June 2016, id. ¶¶ 55, 79(d). In other words, those are the only acts

of retaliation she alleges that could have fallen both (1) within 45 days before her EEO contacts

on March 18, 2016, and June 22, 2016, and (2) more than 180 days before she filed this lawsuit.

The Court assumes for purposes of this analysis that she has exhausted those aspects of her


                                                   14
retaliation claim and will proceed to analyze the sufficiency of these two acts as potential bases

for that claim.

                  2.   Materially Adverse Action

       An employee fails to state a retaliation claim if she has not alleged a materially adverse

action, which is one that “well might have ‘dissuaded a reasonable worker from making or

supporting a charge of discrimination,’” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

68 (2006) (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)), and that

“affect[ed] the terms, conditions, or privileges of employment or future employment

opportunities such that a reasonable trier of fact could find objectively tangible harm,” Holcomb

v. Powell, 433 F.3d 889, 902 (D.C. Cir. 2006) (internal quotation and citation omitted).

       Neither of Tyes-Williams’s remaining alleged acts of retaliation are materially adverse to

her. As for the performance-evaluation claim, Tyes-Williams had a phone call with Kelley on

June 1, 2016, where she raised concerns about her 2016 performance standards being

unworkably vague, and he dismissed her concerns. Compl. ¶ 55. Performance evaluations can

qualify as materially adverse actions only when they concretely affect the employee’s “position,

grade level, salary, or promotion opportunities,” Taylor, 571 F.3d at 1321 (quoting Baloch v.

Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008)), or “when attached to financial harms,”

Baloch, 550 F.3d at 1199. Here, even if the standards by which Kelley evaluated her in 2016

were vague, Tyes-Williams does not identify any way in which they affected her status or her

compensation. Thus, they cannot qualify as materially adverse actions.

       As for the delay of her transfer, on March 1, 2016, Tyes-Williams requested to be

transferred to Yazoo City, Mississippi; Kugler told her on March 14, 2016, that the request had

not yet been approved; and “more than three months” later, the request was ultimately approved.

Compl. ¶¶ 42–43. But delays in personnel actions—similar to the effect of performance


                                                15
evaluations—are materially adverse only when they result in independent, tangible effects such

as “endangering compensatory or advancement potential.” Zelaya v. UNICCO Serv. Co., 733 F.

Supp. 2d 121, 131 (D.D.C. 2010); see also Diggs v. Potter, 700 F. Supp. 2d 20, 44 (D.D.C.

2010). Tyes-Williams does not plead any plausible way in which the three-month delay in

approving the transfer she requested affected her compensation or career trajectory. Her

conclusory allegation that it resulted in “past and future loss of income and benefits of

employment [and] lost career and business opportunities and advancements” is not grounded in

any of the events that she describes in her complaint. See Compl. ¶ 80. Thus, the three-month

delay cannot qualify as a materially adverse action either.

       Finally, Tyes-Williams argues that the Court may not consider these allegedly adverse

actions individually—that in evaluating her retaliation claim, it must consider whether all the

actions taken together, including those that she has not exhausted, would dissuade an employee

from engaging in protected activity. Pl. Opp. at 30. As an initial matter, it is a small minority of

courts in this district that have held that a retaliation claim requires the collective consideration

of allegedly adverse actions. E.g., Payne v. Salazar, 899 F. Supp. 2d 42, 56 (D.D.C. 2012); Test

v. Holder, 614 F. Supp. 2d 73, 84 (D.D.C. 2009); Nurriddin, 674 F. Supp. 2d at 91. More

common is the approach of deciding whether to consider retaliatory acts collectively “on a case-

by-case basis.” Baloch v. Norton, 517 F. Supp. 2d 345, 363 (D.D.C. 2007) (citing Wanamaker v.

Columbian Rope Co., 108 F.3d 462, 464 (2d Cir. 1997)); see also Walden v. Patient-Centered

Outcomes Research Inst., 304 F. Supp. 3d 123, 134 (D.D.C. 2018); Lurensky v. Wellinghoff, 167
F. Supp. 3d 1, 20–21 (D.D.C. 2016); Taylor v. Mills, 892 F. Supp. 2d 124, 148–49 (D.D.C.

2012). And here, where the plaintiff has not pleaded any facts indicating a cumulative effect of

the adverse actions greater than the sum of their individual effects, the Court declines to do so,




                                                  16
especially regarding those claims she has failed to exhaust. 6 See Taylor, 892 F. Supp. at 148.

The Court notes that this approach to evaluating whether a retaliation claim has met the pleading

standard is consistent with the Supreme Court’s characterization of such claims in Morgan. In

that case, Court observed that while hostile work environment claims are based on the

cumulative effect of many individual actions, retaliation claims are “discrete acts” that must be

separately exhausted. 536 U.S. at 114.

       Because all of the acts that Tyes-Williams identifies as retaliatory are either unexhausted

or are not materially adverse to her, the Court will dismiss Count III in its entirety. And because

the Court dispenses with Count III on these grounds, it need not address Defendant’s additional

argument that Plaintiff has failed to allege a causal connection between her protected activity and

at least some of Defendant’s alleged retaliatory acts.

       Conclusion

       For all of the above reasons, it is hereby ORDERED that Defendant’s Motion to Dismiss

(ECF No. 6) is GRANTED. Counts II, III, and IV of Plaintiff’s Complaint (ECF No. 1) are

DISMISSED for failure to state a claim on which relief can be granted.



                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: January 15, 2019




6
 Even if the Court were to collectively consider the two claims Tyes-Williams has in fact
exhausted, its conclusion that her complaint fails to allege a materially adverse retaliatory action
would be unaffected.


                                                 17